Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason(s) For Allowance
1.	Claims 1-20 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims 1, 10 and 18 Vittimberga et al (US 10354175) in view of Finn (US 2009/0213027) teaches all the limitations as below: 
Per claim 1, Vittimberga teaches a method of forming a contactless transaction card, comprising (Fig. 1, 4 and abstract): 
providing a card body, the card body defining a window (Fig. 5-7); 
attaching an antenna assembly layer to the card body (Fig. 6 and 7), 
the antenna assembly layer comprising an antenna, [comprising a conductive composite, in an uncured state wherein the conductive composite is], disposed on a set of end regions of the antenna within the window, and a transparent layer, supporting the antenna (Fig. 6 teaches antenna with end regions within the window and Fig. 22 and 24 teaches a UV transparent layer); 
providing a contactless chip module within the window on a first side of the antenna assembly layer (Fig. 6, 12 and 13). 
But, Vittimberga does not explicitly teach curing antenna.  
In analogous art, Finn teaches a transponder chip being placed on credit card like substrate (abstract, Fig. 1A). Finn further teaches curing antenna (0084, 0099, teaches antenna wires having two ends being bonded to a connector of the IC chip. Paragraph 0330-0331 teaches directing a UV laser wherein the antenna is connected to the chip via bonding pads. 0353 further teaches curing connectors using UV light). Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art for Vittimberga to use the well-known bonding method of Finn in order to cure/bond the ends of the antenna to the IC chip.
But, neither Vittimberga, Finn nor any other prior art of record teaches comprising a conductive composite, in an uncured state disposed on a set of end regions and directing radiation through the transparent layer, wherein the radiation cures the conductive composite, and wherein the contactless chip module is electrically connected to the antenna via the conductive composite. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685